        Case 3:20-cv-00646-JAM Document 110 Filed 08/31/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF CONNECTICUT


 CONNECTICUT CITIZENS DEFENSE                         Case No. 3:20-CV-00646(JAM)
 LEAGUE, INC., AMY JONES, TODD
 SKILTON, JOHN LOWMAN, JOSEPH
 COLL, TANYSHA BROWN, AND DANIEL
 GERVAIS
                                                      PLAINTIFF’S NOTICE OF
             Plaintiffs,                              VOLUNTARY DISMISSAL OF
                                                      ACTION
 v.

 NED LAMONT, JAMES ROVELLO, PAUL
 MELANSON, ANDREW COTA, BRIAN
 GOULD, AND JAMES KENNY
                                                      AUGUST 31, 2021
             Defendants


       TO THE HONORABLE COURT:

       AND NOW, this 31st of August, 2021, Plaintiffs Connecticut Citizens Defense

League, Inc, Amy Skilton, Todd Skilton, Tanyasha Brown, Joseph Coll and Daniel

Gervais file this Notice of Voluntary Dismissal of Action pursuant to Rule

41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, and in support thereof

respectfully state as follows:

        1.       Plaintiffs filed this action on May 9, 2020 alleging violations of the

Second Amendment to the U.S. Constitution, rights of due process, rights of equal

protection, seeking injunctive and declaratory relief against Defendants Ned Lamont,

James Rovello, Paul Melanson, Andrew Cota, Brian Gould and James Kenny.



                                               1
        Case 3:20-cv-00646-JAM Document 110 Filed 08/31/21 Page 2 of 3




        2.    Pursuant to Rule 41(a)(1)(A)(i), a plaintiff may voluntarily dismiss an

action against a defendant without a court order by filing a notice of dismissal before

the opposing parties have served either an answer or a motion for summary judgment.

No defendant hereto has served either an answer or a motion for summary judgment

in this matter.

        3.    Accordingly, this Notice constitutes, without further order of this Court,

the dismissal of the above-captioned action without prejudice.

Dated: August 31, 2021                   Respectfully submitted,

                                             /s/Craig C. Fishbein
                                         Craig C. Fishbein, Esq.
                                         (ct25142)
                                         FISHBEIN LAW FIRM, LLC
                                         100 South Main Street
                                         P.O. Box 363
                                         Wallingford, Connecticut 06492
                                         Telephone: 203.265.2895
                                         Facsimile: 203.294.1396
                                         E-mail: ccf@fishbeinlaw.com

                                             /s/Doug Dubitsky
                                         Doug Dubitsky, Esq.
                                         (ct21558)
                                         LAW OFFICES OF DOUG DUBITSKY
                                         P.O. Box 70
                                         North Windham, CT 06256
                                         Telephone: 860.808.8601
                                         Facsimile: 866.477.1120
                                         Email: doug@lawyer.com

                                         Attorneys for the Plaintiffs




                                            2
          Case 3:20-cv-00646-JAM Document 110 Filed 08/31/21 Page 3 of 3




                            CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that on August 31, 2021, a copy of the

foregoing Plaintiff’s Notice of Voluntary Dismissal of Action was filed electronically. Notice

of this filing will be sent by e-mail to all parties by operation of the Court’s CM/ECF

system.



Dated: August 31, 2021                     /s/ Craig C. Fishbein, Esq.
                                           Craig C. Fishbein, Esq.
                                           Conn. Atty. Bar No. 420267
                                           FISHBEIN LAW FIRM, LLC
                                           100 South Main Street
                                           P.O. Box 363
                                           Wallingford, Connecticut 06492
                                           Telephone: 203.265.2895
                                           Facsimile: 203.294.1396
                                           E-mail: ccf@fishbeinlaw.com

                                           Attorney for Plaintiffs




                                              3
